Judgment, Supreme Court, Bronx County (Joseph A. Mazur, J.), rendered February 19, 1988, convicting defendant, after a jury trial, of burglary in the second degree and sentencing him, as a persistent violent felony offender, to an indeterminate term of from 12 years’ to life imprisonment, unanimously affirmed.
Defendant was apprehended within minutes after committing a burglary, having been observed emerging from a window carrying a black plastic bag containing two VCRs and a black leather jacket. While there were inconsistencies in the eyewitness testimony, these inconsistencies were for the jury to resolve and, in view of defendant’s swift apprehension while in possession of the proceeds of the burglary, his guilt was clearly established beyond a reasonable doubt.
Defendant’s pro se complaints regarding various statements by the prosecutor in summation have either been unpreserved for our review by an objection at trial or were responsive to statements made by defense counsel in summation. There was no error in denying the motion to suppress the prompt, on-the-scene showup identification, nor was defendant’s sentence, as a persistent violent felony offender, excessive.
We have reviewed the remaining contentions and find them to be without merit. Concur—Kupferman, J. P., Sullivan, Asch, Wallach and Smith, JJ.